DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1-20, filed on 12/23/2020, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 13/955,994, filed 7/31/2013, now US Patent 10,909,113, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 12/23/2020, is attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,909,113, as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

U.S. Patent No. 10,909,113
Instant Application
Claim 1,
A computer-implemented method, comprising: 
receiving, at a processor, a query configured to search a database for records within the database that have a 
accessing, by the processor, a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; 
accessing, by the processor, the variable table to identify a value table associated with the value; 
and accessing, by the processor, the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table includes a count of a number of records in one of the subset of partitions that have been assigned the value to the variable, wherein the subset of partitions are scanned in an order based on the count.


Claim 2,
 The computer-implemented method of claim 1, wherein the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database.

Claim 6,
The computer-implemented method of claim 1, wherein the plurality of partitions include a memory partition, a disk partition, and a remote storage partition.



Claim 7,
The computer-implemented method of claim 1, wherein the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values.

Claim 8,
The computer-implemented method of claim 1 further comprising executing the query on the subset of partitions.

Claim 16,
The computer-implemented method of claim 1 further comprising: parsing records in the plurality of partitions; and generating the global dictionary based on the parsing.

Claim 17,
The computer-implemented method of claim 1, wherein a first partition in the subset of partitions having the count of the number of records that is higher than the count of the number of records of a second partition in the subset of partitions is scanned before the second partition.



Claim 1,
A computer-implemented method comprising: 
receiving, at a processor, a query configured to search a database for records within the database that have a 
accessing, by the processor, a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; 
accessing, by the processor, the variable table to identify a value table associated with the value; 
and accessing, by the processor, the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage.

Claim 2,
The computer-implemented method of claim 1, wherein the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database.

Claim 3,
The computer-implemented method of claim 1, wherein the plurality of partitions include a memory partition, a disk partition, and a remote storage partition.



Claim 4,
The computer-implemented method of claim 1, wherein the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values.

Claim 5,
The computer-implemented method of claim 1 further comprising executing the query on the subset of partitions.

Claim 6,
The computer-implemented method of claim 1 further comprising: parsing records in the plurality of partitions; and generating the global dictionary based on the parsing.

Claim 7,
The computer-implemented method of claim 1, wherein a first partition in the subset of partitions having the count of the number of records that is higher than the count of the number of records of a second partition in the subset of partitions is scanned before the second partition.
Claim 3,
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions for: 
receiving a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 

accessing the variable table to identify a value table associated with the value; 
and accessing the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table includes a count of a number of records in one of the subset of partitions that have been assigned the value to the variable, wherein the subset of partitions are scanned in an order based on the count.


Claim 4,
The non-transitory computer readable storage medium of claim 3, wherein the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database.


Claim 9,
The non-transitory computer readable storage medium of claim 3, wherein the plurality of partitions include a memory partition, a disk partition, and a remote storage partition.

Claim 10,
The non-transitory computer readable storage medium of claim 3, wherein the variable table includes a plurality of value tables and a plurality of 

Claim 11,
The non-transitory computer readable storage medium of claim 3, wherein the one or more programs further comprises instructions for executing the query on the subset of partitions.

Claim 18,
The non-transitory computer readable storage medium of claim 3, wherein the one or more programs further comprises instructions for: parsing records in the plurality of partitions; and generating the global dictionary based on the parsing.

Claim 19,
The non-transitory computer readable storage medium of claim 3, wherein a first partition in the subset of partitions having the count of the number of records that is higher than the count of the number of records of a second partition in the subset of partitions is scanned before the second partition.
Claim 8,
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions for: 
receiving a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 

accessing the variable table to identify a value table associated with the value; 
and accessing the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage.

Claim 9,
The non-transitory computer readable storage medium of claim 8, wherein the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database.

Claim 10,
The non-transitory computer readable storage medium of claim 8, wherein the plurality of partitions include a memory partition, a disk partition, and a remote storage partition.


Claim 11,
The non-transitory computer readable storage medium of claim 8, wherein the variable table includes a plurality of value tables and a plurality of 

Claim 12,
The non-transitory computer readable storage medium of claim 8, wherein the one or more programs further comprises instructions for executing the query on the subset of partitions.

Claim 13,
The non-transitory computer readable storage medium of claim 8, wherein the one or more programs further comprises instructions for: parsing records in the plurality of partitions; and generating the global dictionary based on the parsing.

Claim 14,
The non-transitory computer readable storage medium of claim 8, wherein a first partition in the subset of partitions having the count of the number of records that is higher than the count of the number of records of a second partition in the subset of partitions is scanned before the second partition.

Claim 5,
A computer implemented system, comprising: 
a processor; 
a display; 
and memory storing instructions configured to: 
receive a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 
access a global dictionary to identify a variable table associated with 
access the variable table to identify a value table associated with the value; 
and access the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table includes a count of a number of records in one of the subset of partitions that have been assigned the value to the variable, wherein the subset of partitions are scanned in an order based on the count.



Claim 12,
The computer implemented system of claim 5, wherein the plurality of partitions include a memory partition, a disk partition, and a remote storage partition.

Claim 13,
The computer implemented system of claim 5, wherein the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values.

Claim 14,
The computer implemented system of claim 5, wherein the instructions are further configured to execute the query on the subset of partitions.

Claim 15,
The system of claim 5, wherein the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database.


Claim 20,
The system of claim 5, wherein the instructions are further configured to: parsing records in the plurality of partitions; and generating the global dictionary based on the parsing.
Claim 15,
A computer-implemented system, comprising: 
a processor; 
a display; 
and memory storing instructions configured to: 
receive a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 
access a global dictionary to identify a variable table associated with 
access the variable table to identify a value table associated with the value; 
and access the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage.

Claim 16,
The computer-implemented system of claim 15, wherein the plurality of partitions include a memory partition, a disk partition, and a remote storage partition.

Claim 17,
The computer-implemented system of claim 15, wherein the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values.

Claim 18,
The computer-implemented system of claim 15, wherein the instructions are further configured to execute the query on the subset of partitions.

Claim 19,
The computer-implemented system of claim 15, wherein the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database.

Claim 20,
The computer-implemented system of claim 15, wherein the instructions are further configured to: parse records in the plurality of partitions; and generate the global dictionary based on the parsing.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2010/0125594 A1) in view of Wu et al. (US Patent 8,667,010 B2) 
As per claim 1, Li teaches A computer-implemented method comprising: 
receiving, at a processor, a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; (paragraphs 0053, 0065, 0072, a query string is received to search in a database of record, paragraphs 0054, 0059, 0075, the query string being partitioned into variable-length grams, the variable length interpreted as a value assigned to a variable, paragraph 0114, 0172, the stored data partitioned into groups)
accessing, by the processor, a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; (paragraph 0073, 0074, 0119, a variable gram dictionary is stored in database, paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
accessing, by the processor, the variable table to identify a value table associated with the value; (paragraphs 0116, 0120, 0150, tables and indexes of grams are accessed for comparison with variable length grams within a search string)
and accessing, by the processor, the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, (paragraph 0112, 0172, 0256, inverted list index of grams are partitioned to 
Li does not explicitly indicate the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage.
Wu teaches the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (column 6 line 62 - column 7 line 50, the word count for partitioned database tables are monitored and a percentage of total number of words determined, the partitioned tables utilized in search queries, and column 8 lines 32-63, similarity rank determined for partitioned tables)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Li’s method of query processing utilizing a dictionary of variable-length grams with Wu’s ability to identify a percentage of word counts in partitioned database tables utilized in search query processing. This gives the user the ability to more efficiently perform approximate search queries using gram dictionaries. The motivation for doing so would be to provide better query performance (column 1 lines 25-32).
As per claim 2, Li teaches the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of 
As per claim 3, Li teaches the plurality of partitions include a memory partition, a disk partition, and a remote storage partition. (paragraph 0112, partitioning)
As per claim 4, Li teaches the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values. (paragraph 0137, 0156, 0231, variable grams having a corresponding inverted list index in the dictionary)
As per claim 5, Li teaches executing the query on the subset of partitions. (paragraph 0137, 0157, perform query workload based on gram dictionary)
As per claim 6, Li teaches parsing records in the plurality of partitions; and generating the global dictionary based on the parsing. (paragraph 0054, 0064, 0151, generate variable-length grams for gram dictionary)
As per claim 7, Li and Wu are taught as per claim 1 above. Wu additionally teaches a first partition in the subset of partitions having the count of the number of records that is higher than the count of the number of records of a second partition in the subset of partitions is scanned before the second partition. (column 8 lines 32-63, similarity rank of partitioned tables)

As per claim 8, Li teaches A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions for: (see Abstract)

accessing a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; (paragraph 0073, 0074, 0119, a variable gram dictionary is stored in database, paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
accessing the variable table to identify a value table associated with the value; (paragraphs 0116, 0120, 0150, tables and indexes of grams are accessed for comparison with variable length grams within a search string)
and accessing the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (paragraph 0112, 0172, 0256, inverted list index of grams are partitioned to identify data in a database of records that match sub-strings of search strings represented as variable-length grams).

Wu teaches the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (column 6 line 62 - column 7 line 50, the word count for partitioned database tables are monitored and a percentage of total number of words determined, the partitioned tables utilized in search queries, and column 8 lines 32-63, similarity rank determined for partitioned tables)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Li’s method of query processing utilizing a dictionary of variable-length grams with Wu’s ability to identify a percentage of word counts in partitioned database tables utilized in search query processing. This gives the user the ability to more efficiently perform approximate search queries using gram dictionaries. The motivation for doing so would be to provide better query performance (column 1 lines 25-32).
As per claim 9, Li teaches the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database. (paragraph 0055, database collection, including column, paragraph 0114, partition schemes)
As per claim 10, Li teaches the plurality of partitions include a memory partition, a disk partition, and a remote storage partition. (paragraph 0112, partitioning)
As per claim 11, Li teaches the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values. (paragraph 0137, 0156, 0231, variable grams having a corresponding inverted list index in the dictionary)
As per claim 12, Li teaches the one or more programs further comprises instructions for executing the query on the subset of partitions. (paragraph 0137, 0157, perform query workload based on gram dictionary
As per claim 13, Li teaches the one or more programs further comprises instructions for: parsing records in the plurality of partitions; and generating the global dictionary based on the parsing. (paragraph 0054, 0064, 0151, generate variable-length grams for gram dictionary)
As per claim 14, Li and Wu are taught as per claim 7 above. Wu additionally teaches a first partition in the subset of partitions having the count of the number of records that is higher than the count of the number of records of a second partition in the subset of partitions is scanned before the second partition. (column 8 lines 32-63, similarity rank of partitioned tables)

As per claim 15, Li teaches A computer-implemented system, comprising: (see Abstract)
a processor; (Figure 1C reference 16, processor)

and memory storing instructions configured to: (Figure 1C reference 18, storage device)
receive a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; (paragraphs 0053, 0065, 0072, a query string is received to search in a database of record, paragraphs 0054, 0059, 0075, the query string being partitioned into variable-length grams, the variable length interpreted as a value assigned to a variable, paragraph 0114, 0172, the stored data partitioned into groups)
access a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; (paragraph 0073, 0074, 0119, a variable gram dictionary is stored in database, paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
access the variable table to identify a value table associated with the value; (paragraphs 0116, 0120, 0150, tables and indexes of grams are accessed for comparison with variable length grams within a search string)
and access the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (paragraph 0112, 0172, 
Li does not explicitly indicate the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage.
Wu teaches the value table identifies a percentage describing a portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (column 6 line 62 - column 7 line 50, the word count for partitioned database tables are monitored and a percentage of total number of words determined, the partitioned tables utilized in search queries, and column 8 lines 32-63, similarity rank determined for partitioned tables)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Li’s method of query processing utilizing a dictionary of variable-length grams with Wu’s ability to identify a percentage of word counts in partitioned database tables utilized in search query processing. This gives the user the ability to more efficiently perform approximate search queries using gram dictionaries. The motivation for doing so would be to provide better query performance (column 1 lines 25-32).
As per claim 16, Li teaches the plurality of partitions include a memory partition, a disk partition, and a remote storage partition. (paragraph 0112, partitioning)
As per claim 17, Li teaches the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values. (paragraph 0137, 0156, 0231, variable grams having a corresponding inverted list index in the dictionary)
As per claim 18, Li teaches the instructions are further configured to execute the query on the subset of partitions. (paragraph 0137, 0157, perform query workload based on gram dictionary)
As per claim 19, Li teaches the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database. (paragraph 0055, database collection, including column, paragraph 0114, partition schemes)
As per claim 20, Li teaches the instructions are further configured to: parse records in the plurality of partitions; and generate the global dictionary based on the parsing. (paragraph 0054, 0064, 0151, generate variable-length grams for gram dictionary)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McWilliams (US Publication 2011/0289263 A1)
Grosset (US Patent 7,698,285 B2)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168